In a proceeding pursuant to article 78 of the CPLR, inter alia, for the reinstate*573ment of petitioner as an employee of the respondent Orange County Cooperative Extension Association, he appeals from so much of a judgment of the Supreme Court, Orange County, dated May 23, 1975, as, in directing reinstatement, failed to award back pay. Permission for the taking of this appeal is hereby granted by Mr. Justice Rabin. Judgment affirmed insofar as appealed from, without costs. Special Term did not abuse its discretion in conditioning petitioner’s right to back salary on the result of a subsequent hearing, which hearing shall accord with all procedural requirements, as indicated in its decision dated May 23, 1975 and made at the time of its signing of the counter judgment. Rabin, Acting P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.